TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 1, 2017



                                      NO. 03-17-00086-CV


                                Stanley Asher Wigley, Appellant

                                                 v.

          Shannon Medical Center a/k/a Shannon West Texas Memorial Hospital;
                         and Emmette Flynn, M.D., Appellees




     APPEAL FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
           BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the final judgment rendered by the trial court. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all costs

relating to this appeal, both in this Court and the court below.